Citation Nr: 0417974	
Decision Date: 07/02/04    Archive Date: 07/14/04

DOCKET NO.  96-45 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an increased evaluation for residuals of a 
right (major) distal radius fracture with myofascitis pain 
syndrome, currently rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

A.D. Jackson, Counsel


INTRODUCTION

The veteran had active service from January 1982 to January 
1988.

This appeal came to the Board of Veterans' Appeals (Board) 
from a June 1996 RO rating decision that reduced the 
evaluation for the residuals of right distal radius fracture 
with myofascitis pain syndrome from 20 to 10 percent.  In 
June 1998, the Board remanded the case to the RO for 
additional action.

In a March 2000 decision, the Board determined that the 20 
percent rating for the residuals of right distal radius 
fracture with myofascitis pain syndrome should be restored.  
At that time, the issue of entitlement to a rating in excess 
of 20 percent for this condition was remanded to the RO for 
additional development.

The case was also remanded in September 2003 and has been 
returned to the Board for review.


FINDINGS OF FACT

The veteran's right wrist disability is manifested by 
subjective complaints of pain, weakness, and decreased range 
of motion; without evidence of nonunion in the upper half of 
the ulna, nonunion in the lower half of the radius or 
evidence of a flail joint or false movement, fixed supination 
or pronation, or motion of the major hand lost beyond middle 
of arc or ankylosis.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for 
residuals of a right distal radius fracture with myofascitis 
pain syndrome, have not been met.  38 U.S.C.A. §§ 1155 (West 
2002); 38 C.F.R. Part 4, Diagnostic Codes 5210-5215 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he should be granted an increased 
rating for residuals of a right distal radius fracture with 
myofascitis pain syndrome, as the current disability 
evaluation does not adequately reflect the severity of his 
disability.  On November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA).  
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of VA with respect to the duty to 
assist.  

The new law also includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The final rule 
implementing the VCAA was published on August 29, 2001.  66 
Fed. Reg. 45,620-32 (Aug.29, 2001).  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
initial AOJ decision was made prior to November 9, 2000, the 
date the VCAA was enacted.  However, the Board finds that any 
defect with respect to the VCAA notice timing requirement in 
this case was harmless error for the reasons specified below.  

A June 1996 RO rating decision reduced the evaluation for the 
residuals of right distal radius fracture with myofascitis 
pain syndrome from 20 to 10 percent.  In June 1998, the Board 
remanded the case to the RO for additional action.  In a 
March 2000 decision, the Board determined that the 20 percent 
rating for the residuals of right distal radius fracture with 
myofascitis pain syndrome should be restored.  At that time, 
the issue of entitlement to a rating in excess of 20 percent 
for this condition was remanded to the RO for additional 
development.

The case was remanded again in September 2003 for compliance 
with the VCAA.

A letter was sent to the appellant in December 2003, which 
provided notice to the claimant regarding what information 
and evidence was needed to substantiate the claim, as well as 
what information and evidence must be submitted by the 
claimant, what information and evidence will be obtained by 
VA, and the need for the claimant to identify any additional 
evidence or information which he wanted VA to get.  

The VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim, therefore, the timing of the notice does not comply 
with the express requirements of the law as found by the 
Court in Pelegrini.  

Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  There simply is no "adverse determination," as 
discussed by the Court in Pelegrini, for the appellant to 
overcome.  Similarly, a claimant is not compelled under 
38 U.S.C. § 5108 to proffer new and material evidence simply 
because an AOJ decision is appealed to the Board.  Rather, it 
is only after a decision of either the AOJ or the Board 
becomes final that a claimant has to surmount the reopening 
hurdle.  

The VCAA requires that the duty to notify is satisfied, and 
that claimants be given the opportunity to submit information 
and evidence in support of their claims.  Here, the Board 
finds that any defect with respect to the timing of the VCAA 
notice requirement was harmless error.  While the notice 
provided to the appellant in December 2003 was not given 
prior to the first AOJ adjudication of the claim, VCAA-
compliant notice was provided prior to the final adjudication 
in February 2004 prior to transfer and certification of the 
appellant's case to the Board, and the content of the notice 
fully complied with the requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b).  A Statement of the Case (SOC) and 
Supplemental Statement of the Case (SSOC) was provided to the 
appellant.  The claimant has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  

The Board finds that the July 1996 SOC, the February 2004 
SSOC, the June 1998, March 2003 and September 2003 Remands, 
as well as, correspondence from the RO to the veteran, 
including the December 2003 VCAA letter, notified him of the 
information and evidence necessary to substantiate the claim, 
the information and evidence that VA would seek to provide, 
and the information and evidence he was expected to provide.  
Therefore, not withstanding Pelegrini, to decide the appeal 
would not be prejudicial error to the claimant.  

The VCAA also requires VA to make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim for a benefit under a law administered 
by the Secretary of Veterans Affairs, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim. 

With respect to the duty to assist, the record reflects that 
the RO has attempted to obtain all of the veteran's medical 
records in connection with the appellant's claim.  Further, 
the RO asked him to submit any evidence in his possession 
that pertains to the claim.  The RO has provided VA 
examinations and contacted all of the medical agencies listed 
by the appellant.  Further, the veteran and spouse presented 
testimony at a personal hearing.  See 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

For the above reasons, the Board finds that development of 
the record is sufficiently complete to permit a fair and just 
resolution of the appeal, and there has been no prejudicial 
failure of notice or assistance to the appellant.

Factual Background

The veteran's service medical records relate that he is 
right-handed.  In August 1986, he fell on his outstretched 
hand and sustained fracture of the distal radius.  In July 
1987, he sustained an avulsion injury of the 4th and 5th 
interdigital space of his right hand after being hit by a 
softball.  A report of a November 1987 medical examination 
conducted two months prior to service discharge shows that he 
complained of having occasional right wrist pain. 

A VA examination was conducted in May 1988.  He complained of 
right wrist soreness, with occasional increased pain and 
weakness.  He reported employment as a welder.  The 
examination revealed a nontender right wrist without 
deformity.  The neurovascular status was considered 
satisfactory.  The right wrist range of motion was as 
follows: Dorsiflexion to 55 degrees, plantar flexion to 60 
degrees, radial deviation to 20 degrees and ulnar deviation 
to 35 degrees.  An X-ray of the right wrist revealed an old 
united chip fracture involving the styloid process of the 
ulna.  There was a minimal degree of deformity of the distal 
end of the radius, which was considered to represent an old 
healed fracture.  There was no definite traumatic arthritis 
involving the radiocarpal joint.

In a July 1988 decision, the RO granted the veteran service 
connection and a 10 percent rating for residuals of a right 
distal radius fracture of the major upper extremity.

A VA compensation examination was conducted in July 1990.  
The veteran reported working as a welder.  He complained of 
weakness.  There was full motion of the wrist and hands with 
no atrophy.  There were no sensory changes, temperature 
changes or muscle weakness.  The X-rays of the right wrist 
revealed minimal degenerative changes in the radio-carpal 
area and in the region of the ulna styloid.  The examiner 
commented that this represented an old healed fracture.  
There was no definite traumatic arthritis observed.  The 
physical examination revealed a non-tender right wrist with 
no outward deformity.  The diagnosis was status post 
fracture, right radial styloid.

By rating action dated in February 1991, the 10 percent 
rating was reduced to noncompensable, effective from May 
1991.

An April 1991 VA medical report shows that the veteran was 
treated for complaints of right wrist pain.  The physical 
examination revealed a moderate degree of tenderness about 
the proximal aspect of the right wrist, with no evidence of 
swelling or joint effusion.  The X-rays of the right wrist 
were negative.  The treating physician noted that the veteran 
was receiving a moderate degree of relief from his pain 
through use of Clinoril, but that it was the doctor's 
impression that nothing more could be done for treating the 
right wrist symptoms.

A VA medical examination was conducted in September 1991.  
The veteran reported that he was employed as a welder.  His 
chief complaint was right wrist pain due to residuals of a 
right distal radius fracture.  The physical examination of 
his right wrist revealed full range of motion with good 
muscle strength and no joint swelling of either the wrist or 
fingers.  Tenderness was palpated at the distal third of the 
right forearm, dorsally on the ulnar side, aggravated by 
resistance of radial deviation of the wrist.  Otherwise, his 
right upper extremity was functional.  The examiner stated 
that the veteran suffered from myofascial pain syndrome in 
the distal third of his right forearm, which may have been 
secondary to his residuals of a right distal radius fracture.  
The examiner advised that the veteran undergo a course of 
physical therapy with ultrasound treatment.

The RO restored the veteran's 10 percent evaluation for his 
service-connected right wrist disability, back to the date of 
his claim for compensation, in a November 1991 RO rating 
decision.  The diagnostic code applied by the RO to rate the 
disability was 5215.

A VA compensation examination was conducted in December 1993.  
The veteran reported his medical history and complained of 
pain and decreased use of his right wrist.  The veteran 
reported that he worked as a welder, and that his right wrist 
disability interfered with his ability to use his welding 
tools, including a hammer.  He reported that when he grasped 
tools with a firm grip, he experienced sharp pain in the 
dorsum of his wrist, which would radiate proximally to his 
mid-forearm, and he would occasionally be unable to release 
his grip.  He was unable to perform heavy lifting without 
pain.  He also reported having numbness and a tingling 
sensation in the volar aspect of his right palm, affecting 
his first, second and third digits.  He denied having any 
color changes or unusual sweating patterns in his right upper 
extremity.  At the time of the examination, he was not using 
any medications and had never undergone physical therapy 
previously.  He described the pain as being sharp and 
superimposed over a dull, constant ache, radiating from his 
dorsal wrist to the mid-forearm, which did not decrease with 
application of heat, cold or medication.

The physical examination of the veteran's right wrist 
revealed a deformity manifested by a bony overgrowth, which 
was distal to the right radius.  There was no swelling, 
angulation, false motion or shortening of the affected wrist, 
nor were there any joint symptoms on examination of his 
intra-articular movement.  The range of motion study of the 
right wrist revealed extension and flexion to 60 degrees, 
radial deviation to 30 degrees, ulnar deviation to 40 
degrees, forearm pronation to 30 degrees and forearm 
supination to 15 degrees.  It was reported that supination 
motion was without pain.  The Tinel's sign was negative.  The 
veteran was noted to have decreased grip secondary to pain.  
The diagnoses were reflex sympathetic dystrophy (RSD), with 
primarily a component of chronic pain, status post right 
wrist fracture, rule out right carpal tunnel syndrome in 
addition.  The examiner described the veteran's ordinary 
activities of daily living as being unaffected.

In a March 1994 rating decision, the RO granted the veteran 
an increased evaluation, from 10 percent to 20 percent, 
effective from December 21, 1993, for his service-connected 
residuals of a right distal radius fracture with myofascitis 
pain syndrome (major upper extremity), based on the evidence 
indicating that he had limitation of pronation as his right 
hand did not approach full pronation.  The Diagnostic Code 
applied by the RO to rate the disability was changed from 
5215 to 5213 to reflect this impairment.

The report of a February 1996 VA X-ray examination of the 
veteran's right wrist shows that there was what appeared to 
be a healed fracture of his right distal radius, which was in 
a satisfactory position.  An accessory ossicle adjacent to 
the ulnar styloid process was also observed.  No recent 
fracture was identified.  The radiologist's impression was a 
healed fracture of the right distal radius.

The report of a March 1996 VA examination shows that the 
veteran presented subjective complaints of right wrist pain 
on lifting heavy objects, aggravated by damp and/or cold 
weather, which interfered with his ability to perform his job 
as a welder.  His medical history shows that since his 
discharge from military service, he had several compensation 
examinations but no further treatment for his wrist 
disability.  On objective examination, his right wrist was 
normal in appearance and did not display any swelling, 
deformity, angulation, false motion, shortening or apparent 
intra-articular involvement.  The motion on the right wrist 
was assessed as normal, with 70 degrees of dorsiflexion and 
approximately 70 degrees of palmar flexion.  The X-rays 
revealed healed fractures of the right distal radius.  The 
diagnosis was healed fracture of the right radius with 
intermittent pain and discomfort, right wrist.

The RO sent a letter to the veteran in March 1996.  The 
letter noted that based on the findings of the March 1996 VA 
examination, it proposed to reduce the 20 percent rating for 
his service- connected right wrist disability to 10 percent 
on the basis that the medical evidence indicated an 
improvement of his condition.  The veteran was informed that 
he had 60 days as of the date of the mailing of the letter to 
submit evidence to show that the RO rating board should not 
make the change.  Though the veteran sent a letter expressing 
his disagreement with the proposal in April 1996, no further 
evidence to counter the proposal was submitted.  In a June 
1996 rating decision, the RO implemented the rating 
reduction, effective on September 1, 1996.  

In August 1997, the veteran appeared at the RO and presented 
oral testimony in support of his appeal at a hearing before a 
traveling Board Member.  The veteran testified, essentially, 
that there was no improvement of his right wrist disability 
since the time it was assigned a 20 percent rating.  He 
contended that the VA compensation examination, which formed 
the basis for the rating reduction, was inadequate.  He 
reported that right wrist disability was aggravated by his 
job as a welder, especially when he used a hammer, which 
caused his arm to become painfully sore and swollen.  He 
stated that he treated his pain with Tylenol.

The veteran reported that he sustained an injury at work in 
approximately January 1997, when he hit his right hand on a 
workbench and fractured a small bone in his hand.  He related 
that his hand was placed in a cast.  After five weeks, his 
hand was healed and the cast removed.  Afterwards, during 
physical therapy, he had terrible pain in his right wrist and 
was given injections of a cortisone-like medication.  Despite 
the injection, he did not receive any relief from his right 
wrist pain.  The veteran explained that his service-incurred 
fracture was located on the left inner part of his right 
wrist, whereas the post-service work-related fracture was 
located on the outer right-hand portion of his right wrist.

The veteran reported that his treating physicians informed 
him that he had a bone fragment in his right wrist which was 
consistent with an old pre-existing injury, to which the 
veteran reported his history of a right distal radius 
fracture during military service.  According to the veteran, 
Dr. R.K.H. told him that the bone fragment was from the old 
service-incurred right distal radius fracture, and that the 
more recent work-incurred wrist fracture moved the old bone 
fragment, causing further aggravation and an increase of the 
symptoms associated with the service-connected fracture.  The 
physicians recommended that the veteran undergo surgery to 
remove the bone fragment, and this procedure was performed in 
July 1997.  The veteran contended that his rating reduction 
was not warranted as this symptomatic bone fragment had 
always been in his wrist until its removal in July 1997, and 
was present when his rating was reduced in June 1996.

The veteran's spouse testified that she noticed no 
improvement in the veteran's right wrist condition in her 
observations of the veteran when he was performing tasks such 
as eating.  She observed him experience pain every time he 
bent his wrist outward (i.e., when performing forearm 
supination and ulnar deviation).  In her opinion, the 
veteran's right wrist disability had caused his right wrist 
to become observably stiffer over time.

In an August 1997 statement, Dr. R.K.H. reported that he had 
treated the veteran for a fracture of his fifth metacarpal, 
which was sustained in January 1997.  At that time, 
Dr. R.K.H. noted that the veteran had an old fracture of his 
ulnar styloid which was not an acute condition.  The fracture 
of the fifth metacarpal was treated and healed well, but the 
ulnar styloid non-union persisted.  Dr. R.K.H. stated that he 
had reviewed X-rays dated in February 1996, which confirmed 
that the ulnar styloid non-union was present back then and 
even at that time did not appear to be acute.

In a September 1997 statement, Dr. T.P.O. reported that he 
had been treating the veteran for chronic pain due to 
residuals of a fractured ulnar styloid.  Dr. T.P.O. noted 
that the veteran's fracture of his ulnar styloid preceded, 
and was unrelated to the metacarpal fracture sustained in 
January 1997.

A VA examination was conducted in August 1998.  The report 
shows that veteran complained of having chronic right wrist 
pain since military service, aggravated by cold and damp 
weather.  He reported that he was right-handed and that he 
was able to perform the activities of daily living, but with 
pain.  He was able to handle button and zippers without 
difficulty, though when he performed writing motions with his 
right hand he reportedly did so with a moderate degree of 
difficulty.

The veteran's relevant medical history was of a fracture of 
the radius and possibly of the ulnar styloid of his right 
wrist during military service, with a post-service fracture 
of his right fifth metacarpal in January 1997.  The VA 
examiner reviewed the veteran's medical records and noted 
that his private physicians had interpreted X-ray films of a 
lesion adjacent to his right ulnar styloid as a fracture.  
However, a VA radiologist interpreted this lesion as an 
accessory ossicle adjacent to the ulnar styloid.  Because of 
pain in this area, the veteran's private physician surgically 
excised the mass in July 1997.  However, despite this, he 
reported that he continued to experience pain in this area of 
his right wrist, especially around the ulnar aspect.  At the 
time, he was not in receipt of any treatment for his right 
wrist complaints and reportedly used nothing more than 
Ibuprofen for his symptoms.  He reported that he experienced 
swelling of his right wrist after performing one day's work.

The physical examination revealed a warm, dry right hand with 
no discoloration.  There was a well-healed, non-tender and 
non-adherent vertical scar over the distal ulnar aspect of 
his right wrist, over the ulnar styloid.  The scar was 
neither keloidal nor inflamed.  The veteran reported having a 
moderate degree of tenderness over the ulnar styloid.  A 
slight bony deformity, which was non-tender, was noted at the 
site of the old fracture of the distal radius.  The range of 
motion study revealed that his right wrist displayed 
dorsiflexion to 60 degrees, palmar flexion to 60 degrees, 
radial deviation to 20 degrees, and ulnar deviation to 30 
degrees.  The grip strength was rated as 5/5, and abduction 
of the fingers was also rated as 5/5.  The X-rays were taken 
and reviewed by the examiner.  The prior X-rays of February 
1996 were also reviewed.  The examiner's final diagnoses were 
healed fracture, distal right radius; status post excision of 
a lesion adjacent to the right ulnar styloid; status post 
well-healed fracture of the right fifth metacarpal, work-
related.  The examiner commented that the veteran's symptoms 
at that time were related to his distal ulnar styloid, with 
no evidence of pain or tenderness over the healed radial 
fracture.

A series of private treatment reports from Dr. R.K.H, dated 
from January 1997 to June 1998, were received by the RO in 
August 1998.  These records show Dr. R.K.H 's treatment of 
the veteran's non-service-connected fracture of his fifth 
metacarpal following his work-related injury in January 1997.  
In the course of these treatments, Dr. R.K.H noted in April 
1997 that the veteran's fractured finger was healing well, 
but that it was symptoms relating to his right wrist, which 
were the most problematic.  The veteran experienced pain on 
ulnar deviation of the wrist, which Dr. R.K.H associated with 
an ulnar styloid lesion that had been aggravated by the work-
related fracture of the veteran's fifth metacarpal.  The 
ulnar styloid was injected with Marcaine and Depo-Medrol.

A July 1997 surgical treatment report from Rochester General 
Hospital shows that the veteran underwent surgical excision 
of a bone fragment from a small ulnar styloid fracture of his 
right wrist.  An accompanying pathology report shows that the 
removed fragments were examined and determined to have been 
bone and cartilage, which were consistent with the styloid 
process.  The diagnosis was right ulnar styloid fracture.

A series of private treatment reports from Dr. R.K.H, dated 
from May 1997 to August 1998, were received by the RO in 
September 1998.  These show that in June 1998, approximately 
10 months after the removal of bone fragments from his ulnar 
styloid, Dr. R.K.H performed a range of motion study of the 
veteran's right wrist and observed that there were early 
signs of Dupuytren's contracture in his palms, bilaterally, 
which were unrelated to his fracture residuals.  Dr. R.K.H 
also commented that he had a long-term concern about the 
veteran's hand because there was a risk of arthritic pannus 
in the joint due to chronic styloid fracture irritation.

By rating action of June 1999, the RO conceded that the right 
ulnar styloid lesion represented a chip fracture, and that 
service connection was recognized for this condition as a 
residual of the wrist fracture in service.

In March 2000, the Board restored the 20 percent rating 
previously assigned under Diagnostic Code 5213 for the 
service-connected residuals of a right distal radius fracture 
with myofascitis pain syndrome.  The Board also remanded the 
issue of an increased rating for the service-connected 
residuals of a right distal radius fracture with myofascitis 
pain syndrome.

A VA examination was conducted in August 2000.  The veteran 
reported his medical history.  He reported that he is 
independent in daily activities.  He took nonsteroidal 
anti-inflammatory medications.  On examination, the entire 
right wrist was diffusely painful, subjectively.  The 
examiner was unable to objectively substantiate the 
tenderness, clinically.  There was no evidence of soft tissue 
swelling, palpable bony deformity, or joint effusion.  The 
skin was dry, normal color and temperature.  The range of 
motion study of the right wrist revealed dorsiflexion to 70 
degrees (normal 70 degrees), palmar flexion to 50 degrees 
(normal to 90 degrees), ulnar deviation to 45 degrees (normal 
to 50 degrees), radial deviation to 45 degrees (normal to 45 
degrees), forearm supination to 90 degrees (normal to 90 
degrees), and forearm pronation to 90 degrees.  The examiner 
commented that the X-rays performed that day and in 1998 were 
reviewed.  The diagnoses were residuals of a fracture of the 
right distal radius and residuals of a fracture of the right 
ulnar styloid with nonunion.  

A VA examination was conducted in July 2002.  The veteran 
reported his medical history.  He indicated that he had 
increased difficulties with pain, weakness and fatigability 
of the right wrist.  He reported swelling after work.  The 
cold damp weather increased the severity of his pain.  He had 
muscle fatigability and lack of endurance demonstrated by 
difficulty in performing repetitive tasks.  He reported that 
he is independent in daily activities.  He took Ibuprofen for 
pain.  He had difficulty cleansing after bathroom activities 
and bringing a fork to his mouth.  On examination there was a 
1-1/2-inch slightly discolored well-healed scar over the 
lateral ulnar styloid.  The range of motion study of the 
right wrist revealed dorsiflexion from 0 to 40 degrees, 
palmar flexion from 0-10 degrees, ulnar deviation from 0 to 5 
degrees, radial deviation from 0 to 10 degrees, forearm 
supination from 0 to 70 degrees, and forearm pronation from 0 
to 60 degrees.  The palmar flexion strength was 4-/5 on the 
right as compared to 5/5 on the left.  The grip strength was 
weak on the right at 4/5 as compared to 5/5 on the left.  
Supination was extremely weak at 3+.  He had increased pain 
with repetitive motions about the wrist.  His arm also 
appeared to fatigue with increasing weakness after repetitive 
motion.  The diagnosis was status post right radius fracture 
with residual decreased range of motion.

In light of the fact that the examiner did not review the 
veteran's claims file prior to the July 2002 VA examination, 
an addendum was provided in March 2003.  The examiner noted 
that the range of motion, supination, and pronation were 
identified in the prior report.  There was fatigability noted 
subjectively without a change in range of motion.  It was 
also noted that the veteran would need to be examined during 
a flare-up to determine any changes in range of motion.  
However, the examiner pointed out that the veteran reported 
difficulties with activities of daily living and writing. 

Criteria and Analysis

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  The 
ratings are intended, as far as practicably can be 
determined, to compensate the average impairment of earning 
capacity resulting from such disorder in civilian 
occupations. 38 U.S.C.A. § 1155.  Separate diagnostic codes 
identify the various disabilities.  Id.  While the 
regulations require review of the recorded history of a 
disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the present 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The Board notes that the Court has held that when a 
diagnostic code provides for compensation based upon 
limitation of motion, the provisions of 38 C.F.R. §§ 4.40 and 
4.45 must be considered, and examinations upon which the 
rating decisions are based must adequately portray the extent 
of functional loss due to pain "on use or due to flare-ups." 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  See also Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).  These factors do not 
specifically relate to muscle or nerve injuries independently 
of each other, but rather, refer to overall factors, which 
must be considered when rating the veteran's joint injury.  
DeLuca, supra.

The veteran's statements are deemed competent with regard to 
the description of the symptoms of his disabilities.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992). However, these 
statements must be considered with the clinical evidence of 
record in conjunction with the pertinent rating criteria.

The Board notes that the assignment of a particular 
diagnostic code to evaluate a disability is dependent on the 
facts of a particular case.  See Butts v. Brown, 5 Vet. App. 
532, 538 (1993).  One diagnostic code may be more appropriate 
than another based on such factors as an individual's 
relevant medical history, the diagnosis, and demonstrated 
symptomatology.  Any change in a diagnostic code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).  In this case, the 
Board has considered whether another rating code is more 
appropriate than the one used by the RO.  See Tedeschi v. 
Brown, 7 Vet. App. 411, 414 (1995).  The Board notes that in 
previous evaluations this disability has been rated under 38 
C.F.R. § 4.71a, Diagnostic Codes 5213 and 5215. 

A review of the July 1999 supplemental statement of the case 
shows that the RO considered Diagnostic Codes 5210 through 
5215 for the residuals of a right distal radius fracture with 
myofascitis pain syndrome.  

Under Diagnostic Code 5210, nonunion of the major radius and 
ulna with false flail joint warrants a 50 percent evaluation.  
38 C.F.R. § 4.71a, Diagnostic Code 5210.

Under Diagnostic Code 5211, a 20 percent evaluation requires 
nonunion of the ulna of the major upper extremity in the 
lower half or nonunion of the ulna of the major extremity in 
the upper half with false movement.  A 30 percent evaluation 
requires nonunion in the upper half of the major extremity 
with false movement and with loss of bone substance (1 inch 
(2.5 centimeters) or more) and marked deformity.  38 C.F.R. 
4.71a, Diagnostic Code 5211. 

Diagnostic Code 5212 provides that a 20 percent evaluation is 
assignable for impairment of the major radius, nonunion in 
upper half.  A 30 percent evaluation is assignable for 
impairment of the major radius with non-union in the lower 
half, without loss of bone substance or deformity.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5212.

Diagnostic Code 5213, which governs impairment of supination 
and pronation, provides that a 20 percent evaluation is 
assignable for motion of the major hand lost beyond last 
quarter of arc, the hand does not approach full pronation, or 
motion of the major hand fixed near the middle of the arc or 
moderate pronation.  A 30 percent evaluation is assignable 
for the major hand fixed in full pronation or motion of the 
major hand lost beyond middle of arc.  38 C.F.R. § 4.71a, 
Diagnostic Code 5213.

Under Diagnostic Code 5214, a 30 percent evaluation may be 
assigned for favorable ankylosis of the major wrist in 20 
degrees to 30 degrees dorsiflexion.  

Under the criteria for limitation of motion of the wrist, a 
10 percent disability evaluation is assigned for either the 
major or minor hand with dorsiflexion less than 15 degrees or 
palmar flexion limited in line with the forearm.  38 C.F.R. § 
4.71a, Diagnostic Code 5215.  The 10 percent disability 
rating under Diagnostic Code 5215 is the maximum schedular 
evaluation available under that Code.

Normal dorsiflexion of the wrist is from 0 to 70 degrees, and 
normal palmar flexion is from 0 to 80 degrees.  38 C.F.R. § 
4.71, Plate I.  Normal ulnar deviation of the wrist is from 0 
to 45 degrees, and normal radial deviation is from 0 to 20 
degrees. Id.

The evidence, including the private and VA examinations, does 
not warrant an evaluation in excess of 20 percent under 
applicable rating criteria.  There is no evidence of nonunion 
in the upper half of the ulna, nonunion in the lower half of 
the radius or evidence of a flail joint or false movement, 
and therefore, a higher evaluation is not available under 
Diagnostic Codes 5210 through 5212.  Additionally, although 
physicians have noted limitation of motion, including of 
supination and pronation, of the veteran's right arm, no 
physician has indicated that the veteran's right hand was 
fixed in either of those positions or that motion of the 
major hand was lost beyond middle of arc as required under 
Diagnostic Code 5213.  

As noted an increased rating under Diagnostic Code 5214 would 
require evidence of favorable ankylosis in 20 to 30 degrees 
dorsiflexion.  Ankylosis is the immobility and consolidation 
of a joint due to disease, injury or surgical procedure.  
Lewis v. Derwinski, 3 Vet. App. 259 (1992).  Although VA 
examinations have revealed decreased range of motion of the 
right wrist, the medical evidence of record fails to 
demonstrate the presence of any ankylosis, favorable or 
unfavorable.  As the veteran is able to move his right wrist 
that joint, by definition, is not immobile.

Under Diagnostic Code 5215, pertaining to limitation of 
flexion of the wrist, a 10 percent evaluation is the only 
assignable rating under this diagnostic code for both the 
major and minor extremities.  However, as the veteran's 
right, major, wrist disability is currently evaluated as 20 
percent disabling, more than the maximum assignable rating 
under Diagnostic Code 5215, that diagnostic code is not for 
favorable application.

In the absence of evidence of actual ankylosis, the Board 
also has considered whether, given the functional loss 
associated with the veteran's other complaints-to include 
pain (increased with activity and weather changes), weakness 
and swelling, the veteran's right wrist disability 
effectively results in the extent of impairment comparable to 
favorable ankylosis, thus warranting at least the next higher 
30 percent evaluation under Diagnostic Code 5214.  In other 
words, the Board has considered whether application of 38 
C.F.R. §§ 4.40, 4.45 and DeLuca would result in a higher 
rating.  However, the Board finds no basis for awarding a 
rating in excess of 20 percent for the right wrist disability 
in light of the veteran's reported pain, weakness and 
swelling.  The medical evidence suggests that those factors 
do impact the veteran's activities.  He reported swelling 
after work.  The cold damp weather increased the severity of 
his pain.  He had muscle fatigability and lack of endurance.  
He reported some limitations in his independent daily 
activities.  The examiner, who conducted the July 2002 VA 
examination, noted increased pain with repetitive motions 
about the wrist.  His arm also appeared to fatigue with 
increasing weakness after repetitive motion.  In the March 
2003 addendum, the physician noted there was subjective 
fatigability; however, without a change in range of motion.  
As objectively reported, the veteran's documented limitation 
of motion is less than that required for a 20 percent rating 
under Diagnostic Code 5214.  Despite the veteran's testimony 
as to the severity of his condition, in weighing the 
limitation of function of the wrist due to pain, weakness and 
swelling, the Board concludes that functional impairment due 
to pain is encompassed within the 20 percent rating.  See 
DeLuca.  


ORDER

Entitlement to an increased evaluation for residuals of a 
right (major) distal radius fracture with myofascitis pain 
syndrome is denied.




	                        
____________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



